Citation Nr: 1107683	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  05-32 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a cardiac disorder, to 
include hypertensive vascular disease claimed as secondary to the 
service-connected diabetes mellitus and/or the service-connected 
posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran/appellant served on active duty in the United States 
Army from November 1966 to October 1969, including a year of 
service as a medical specialist in Vietnam.  

This case originally came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by the 
above Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The case was remanded for compliance with the dictates of the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Notice 
letters having been issued, the case has been returned to the 
Board for appellate review.

The United States Court of Appeals for Veterans Claims (Court) 
has held that the scope of a mental health disability claim 
includes any mental disability which may reasonably be 
encompassed by the claimant's description of the claim, the 
reported symptoms, and any other pertinent information of record.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  That 
holding was expanded to encompass other conditions in Brokowski 
v. Shinseki, 23 Vet. App. 79, 85 (2009) (claimant's 
identification of the benefit sought does not require technical 
precision).  

The RO sua sponte considered a claim of entitlement to service 
connection for hypertension based on VA treatment records 
demonstrating treatment for that condition.  Review of the recent 
medical evidence of record reveals that the appellant sought 
treatment for chest pain at a private facility in March 2009.  He 
subsequently underwent a myocardial perfusion stress test.  The 
Board has therefore recharacterized the issue on appeal as listed 
on the first page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A determination has been made that additional development is 
necessary with respect to the issue on appeal.  Accordingly, 
further appellate consideration will be deferred and this case 
remanded to the AMC/RO for action as described below.

To establish service connection for a disability, symptoms during 
service, or within a reasonable time thereafter, must be 
identifiable as manifestations of a chronic disease or permanent 
effects of an injury.  Further, a present disability must exist 
at some point during the claim process, and it must be shown that 
the present disability is the same disease or injury, or the 
result of disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 
Vet. App. 319 (2007).

The appellant is service-connected for diabetes mellitus, 
effective from May 2001.  He is also service connected for 
posttraumatic stress disorder (PTSD), effective from October 
2001.  As reflected in his written statement of January 2009, it 
has never been his contention that he has had hypertension since 
being in the military.  Rather, his claim is that his 
hypertension is a direct result of the service-connected diabetes 
mellitus disability and that his service-connected PTSD 
disability is a contributing factor.

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the term "disability" as 
used in 38 U.S.C.A. § 1110 should refer to "any additional 
impairment of earning capacity resulting from an already service-
connected condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by the 
service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Under 38 C.F.R. § 3.310(a), service connection may be established 
on a secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Where a service-connected disability aggravates a 
non-service-connected condition, a veteran may be compensated for 
the degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Aggravation will be established by determining the baseline level 
of severity of the non-service-connected condition and deducting 
that baseline level, as well as any increase due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).

During the pendency of this claim and appeal, an amendment was 
made to that regulation.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  
The amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a service-
connected one is judged.  Although VA has indicated that the 
purpose of the regulation was merely to apply the Court's ruling 
in Allen, supra, it was made clear in the comments to the 
regulation that the changes were intended to place a burden on 
the claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of secondary service connection may be made.  This had not 
been VA's practice, which suggests that the recent change amounts 
to a substantive change.  The present case predates the 
regulatory change.  Given what appear to be substantive changes, 
the analysis of secondary service connection in the present 
appeal considers the version of 38 C.F.R. § 3.310 in effect 
before the change, which version is more favorable to the 
claimant because it does not require the establishment of a 
baseline before an award of service connection may be made.

The RO has never addressed the question of whether the 
appellant's cardiac pathology is etiologically related to the 
service-connected PTSD disability.  In addition, the RO has not 
analyzed the appellant's heart disease service connection claim 
with consideration of a theory of secondary service connection by 
way of aggravation vis-à-vis the PTSD disability and/or the 
diabetes disability.  See Schroeder v. West, 212 F.3d 1265 (Fed. 
Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) 
(Both for the general proposition that in claims involving 
presumptive service connection, the Board must also examine the 
evidence of record to ascertain if there is any other basis upon 
which to develop or grant the claim).  

On remand, the AMC/RO is to consider the applicability of the 
Allen decision to the question of whether the appellant's current 
cardiac pathology is etiologically related to his service-
connected PTSD disability.  The RO must also consider the 
question of whether the appellant's service-connected diabetes 
mellitus disability or his service-connected PTSD disability has 
aggravated any cardiac pathology.  Further development of the 
medical evidence and adjudication on these bases are therefore 
indicated.

The Board notes that the VA medical examination of May 2002 
yielded an opinion that the appellant's hypertension was less 
likely than not etiologically related to his diabetes mellitus.  
However, the opinion did not include any reference to aggravation 
or provide any rationale.  Once VA provides an examination in a 
service connection claim, the examination must be adequate or VA 
must notify the veteran why an adequate examination will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  "Without a medical opinion that clearly addresses the 
relevant facts and medical science, the Board is left to rely on 
its own lay opinion, which it is forbidden from doing."  Stefl 
v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  In Barr, 21 Vet. 
App. at 311, the Court found that a medical examination was 
inadequate because the examiner did not provide an etiological 
opinion and did not review prior medical records.  It is 
incumbent upon the adjudicator to return an examination report as 
inadequate if it does not contain sufficient detail.  38 C.F.R. 
§ 4.2.

On remand, these deficiencies must be rectified; the AMC/RO 
should obtain a medical opinion on these questions.  The duty to 
assist also requires medical examination when such examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

The evidence of record does not contain any VA treatment records 
dated after August 2009.  Records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In 
addition, the evidence of record indicates that the appellant was 
treated in 2009 for cardiac related complaints at two different 
private medical facilities.  On remand, the AMC/RO should obtain 
all of the relevant private and/or VA treatment records not 
already of record and associate said records with the claims 
file.

To ensure that VA has met its duty to assist in developing the 
facts pertinent to the claim on appeal and to afford full 
procedural due process, the case is REMANDED for the following:

1.  Assure that all notification and development 
action required by 38 U.S.C. A. §§ 5102, 5103, 
and 5103A (West 2002 & Supp. 2010), the 
implementing regulations found at 38 C.F.R. 
§ 3.159 (2010) and any other applicable legal 
precedent has been completed. 

2.  Contact the appellant to obtain the names 
and addresses of all private and VA health 
care providers and treatment centers where he 
has been treated for any cardiac complaints 
since 2001.  After securing the necessary 
release(s), obtain any such records that have 
not been previously secured.  

In particular, all available treatment records 
generated by providers at Parkridge Hospital 
and NW/PSA Erlanger Health System in 
Chattanooga, Tennessee must be obtained and 
associated with the claims files.

3.  To the extent there is an unsuccessful 
attempt to obtain any of these records, the 
claims files should contain documentation 
of attempts made.  The appellant and his 
representative must also be informed of the 
negative results and be given the 
opportunity to secure the records.

4.  After the above development is 
completed, arrange for a review of the 
appellant's claims files by an appropriate 
specialist (such as a cardiologist or 
cardiovascular surgeon) in light of the 
questions of etiology presented in this 
case.  The reviewer should construct a 
detailed written history of the nature and 
extent of the appellant's cardiovascular 
pathology, including hypertensive vascular 
disease and ischemic heart disease, if any.  
The reviewing physician should determine 
whether any documented cardiac disorders, 
including hypertension, are etiologically 
related to the appellant's service or to 
his service-connected disabilities.  

The reviewer must list each cardiac 
diagnosis given to the appellant and 
explain what, if any, etiologic connection 
exists between any one of those listed 
conditions and diabetes mellitus or PTSD. 

Based on the findings of the review of the 
medical evidence in the claims files, the 
reviewer should express his/her opinions 
concerning the questions below.  If it is 
determined that an examination is needed 
before the requested opinions can be 
rendered, the AMC/RO should schedule the 
appellant for such an examination.

Specifically, the reviewer must address the 
questions of:

      (a) what cardiac pathology does the 
appellant currently have and when was said 
cardiac pathology initially manifested?  
Does the appellant have any heart disease 
that is separate from, or in addition to, 
his hypertensive vascular disease?
      (b) whether any signs or symptoms 
noted in service or within one year of 
service separation (in October 1969) were 
the first manifestations of the appellant's 
current cardiac pathology?
      (c) whether any current cardiac 
pathology was caused by the appellant's 
diabetes mellitus and/or PTSD as opposed to 
some other factor or factors, such as 
dyslipidemia or obesity?  
	(d) whether diabetes mellitus or PTSD 
aggravated, contributed to, or accelerated 
any existing cardiac or cardiovascular 
pathology? and 
	(e) if the appellant's diabetes 
mellitus and/or PTSD aggravated, 
contributed to, or accelerated any cardiac 
or cardiovascular pathology, including 
hypertensive vascular disease, to what 
extent, stated in terms of a percentage, 
did it/they so contribute as compared to 
the natural progress of the disease itself 
or as opposed to other possible 
contributing factors?

A rationale must be provided for all 
opinions expressed with reference to 
the medical literature as appropriate.

Note:  In assessing the relative likelihood as 
to origin and etiology of the 
cardiac/cardiovascular pathology currently 
present, the reviewer should apply the standard 
of whether it is at least as likely as not 
(i.e., to at least a 50/50 degree of 
probability) that any claimed disorder is 
causally or etiologically related to the 
Veteran's service-connected diabetes and/or PTSD 
disabilities or to treatment thereof, or whether 
such a causal or etiological relationship is 
unlikely (i.e., less than a 50/50 probability), 
with the rationale for any such conclusion set 
out in the report.

Note:  The term "aggravation" in the above 
context refers to a permanent worsening of the 
underlying condition, as contrasted to temporary 
or intermittent flare-ups of symptomatology 
which resolve with return to the baseline level 
of disability.

Note:  As used above, the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.

Note:  If any opinion and supporting 
rationale cannot be provided without 
invoking processes relating to guesses or 
judgment based upon mere conjecture, the 
physician should clearly and specifically 
so specify in the report, and explain why 
this is so.  In this regard, if the 
physician concludes that there is 
insufficient information to provide an 
opinion without result to mere speculation, 
the physician should state whether the 
inability to provide a definitive opinion 
was due to a need for further information 
(with said needed information identified) 
or because the limits of medical knowledge 
had been exhausted regarding the etiology 
of the Veteran's cardiac/cardiovascular 
pathology.  See Jones v. Shinseki, 23 Vet. 
App. 382 (2010).

5.  Thereafter, the AMC/RO should 
readjudicate the claim.  The readjudication 
should reflect consideration of all the 
evidence of record and be accomplished with 
application of all appropriate legal 
theories, including Allen v. Brown, 7 Vet. 
App. 439 (1995).

6.  If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655.  See Kyhn v. 
Shinseki, No. 07-2349 (U.S. Vet. App. Jan. 18, 2011).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

